 


109 HR 1982 IH: Welcome Home G.I. Bill Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1982 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Emanuel (for himself, Mr. Murtha, Mr. Ryan of Ohio, Ms. DeLauro, Mr. McGovern, Mr. Kildee, Mrs. Capps, Mr. Hinchey, Ms. Slaughter, Mr. Frank of Massachusetts, Mr. Owens, Mr. Higgins, Mr. Pallone, Mrs. McCarthy, Mr. Grijalva, Mr. Rangel, Mr. Brown of Ohio, Mr. Sanders, Mrs. Maloney, Ms. Carson, Ms. Hooley, and Mr. Honda) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans’ Affairs and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles 10 and 38, United States Code, to increase benefits for members of the Armed Forces who, after September 11, 2001, serve on active duty outside the United States or its territories or possessions as part of a contingency operation (including a humanitarian operation, peacekeeping operation, or similar operation) or a combat operation. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Welcome Home G.I. Bill Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Improvements in Education and Housing Benefits 
Sec. 101. Montgomery G.I. Bill improvements 
Sec. 102. Improved education benefits for reserve component members supporting contingency operations and certain other operations 
Sec. 103. Increase in Home Purchase Benefits 
Title II—Improvement in Health Benefits 
Sec. 201. Extension of transitional health care for certain uninsured veterans 
Sec. 202. Clarification of predeployment and postdeployment medical exams  
IImprovements in Education and Housing Benefits 
101.Montgomery G.I. Bill improvements 
(a)Increase in benefits and extension of duration of educational assistanceSection 3015 of title 38, United States Code, is amended— 
(1)by redesignating subsection (h) as subsection (i); 
(2)by inserting after subsection (g) the following new subsection (h): 
 
(h) 
(1)The amount of basic educational allowance payable under this chapter to an individual referred to in paragraph (2) of this subsection is equal to 150 percent of the amount determined under subsection (a) or (b), as the case may be. 
(2) 
(A)Paragraph (1) of this subsection applies to an individual entitled to an educational assistance allowance under section 3011 or 3012 of this title who, during the period described in paragraph (5), serves on active duty outside the United States or its territories or possessions as part of a contingency operation (including a humanitarian operation, peacekeeping operation, or similar operation) or combat operation for a period of at least 6 consecutive months is entitled to increased basic educational assistance under this section. 
(B)The requirement of 6 consecutive months of service under paragraph (1) is not applicable to an individual who is discharged or released, during such 6 months, from active duty in the Armed Forces— 
(i)for a service-connected disability, 
(ii)for a medical condition which preexisted such service on active duty and which the Secretary determines is not service connected, 
(iii)for hardship, 
(iv)in the case of an individual discharged or released after 5 months of such service, for the convenience of the Government, 
(v)involuntarily for the convenience of the Government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, or 
(vi)for a physical or mental condition that was not characterized as a disability, as described in section 3011(a)(1)(A)(ii)(I) of this title. 
(3)The Secretary of Defense shall refund to each individual referred to in paragraph (2) all amounts reduced from the basic pay of, or collected by the Secretary from, the individual under section 3011(b) or 3012(c) of this title, as the case may be. 
(4) 
(A)Upon completion of an approved course of education, an individual referred to paragraph (2) may apply amounts of increased basic educational assistance otherwise available to the individual under this section to repay some or all of any Federal student loan balance owed by the individual. 
(B)In no event shall payment of basic educational assistance under this paragraph exceed the amount of the individual’s available entitlement under this chapter. 
(5)The period referred to in paragraph (2)(A) is the period which begins on September 11, 2001, and ends on the date that is five years after the date of the enactment of the Welcome Home G.I. Bill Act of 2005. ; and 
(3)in subsections (a)(1)(D) and (b)(1)(D), by striking under subsection (h) and and inserting under subsection (i).  
(b)Duration of paymentsSection 3013 of such title is amended by adding at the end the following new subsection: 
 
(g)In the case of an individual referred to in section 3015(h)(2) of this title, the preceding provisions of this section shall be applied by substituting 48 for 36 each place it appears..  
(c)Conforming Amendments 
(1)Subsection (b)(2)(B) of section 3014 of such title is amended by inserting (or 48 in the case of an individual referred to in section 3015(h)(2) of this title) after 36. 
(2)Subsection (b)(2) of section 3017 of such title is amended— 
(A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  
 
(C)the amount of any refund under section 3015(h)(3) of this title..  
(3)Subsection (a) of section 3695 of such title is amended by inserting (or 60 months in the case of an individual referred to in section 3015(g)(2) of this title).. 
102.Improved education benefits for reserve component members supporting contingency operations and certain other operations 
(a)Increase in rate of educational assistanceSubsection (c) of section 16162 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)Notwithstanding paragraphs (2), (3), and (4), the educational assistance allowance provided under this chapter for a member of the reserve component called or ordered to active service in response to a war or national emergency declared by the President or the Congress who performed active duty service for 180 consecutive days before the date which is the last day of the five-year period that begins on the date of the enactment of the Welcome Home G.I. Bill Act of 2005 is the greater of (A) the monthly rate of $1562.50 or (B) the monthly rate otherwise applicable under this chapter.. 
(b)Extension of duration of educational assistanceParagraph (1) of subsection (d) of such section is amended by inserting , or 48 in the case of educational assistance allowance paid under subsection (c)(5), after under this chapter is 36. 
(c)Use of entitlement for payment of Federal student loansSuch section is amended by adding at the end the following new subsection: 
 
(e)Use of entitlement for payment of Federal student loans 
(1)Upon completion of a program of education authorized under subsection (b), a member of the reserve components entitled to educational assistance under this chapter may apply amounts of educational assistance otherwise available to the member under this chapter to repay some or all of any Federal student loan balance owed by the member. 
(2)In no event shall payment of educational assistance under this subsection exceed the amount of the member’s available entitlement under this chapter. 
(3)In this subsection, the term Federal student loan means any loan made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).. 
103.Increase in Home Purchase Benefits 
(a)Payment to certain veterans for downpayment toward home purchase 
(1)Title 38, United States Code, is amended by inserting after section 3708 the following new section: 
 
3709.Provision of downpayment toward home purchase for veterans performing eligible service 
(a)Payment for downpayment on home purchaseSubject to subsections (b) and (c), in the case of a veteran who performs eligible service, the Secretary of Defense shall provide for a payment of $5,000 on behalf of the veteran to be used as a downpayment toward the purchase or construction of a residential dwelling to be owned and occupied by the veteran. 
(b)Time limitation for useThe period during which the Secretary of Defense may provide for a payment under subsection (a) to a veteran who performs eligible service expires on the date that is five years after the date on which such eligible service is completed.  
(c)Use in conjunction with first-time home purchase under this chapterThe Secretary of Defense shall only provide payment under subsection (a) if the veteran demonstrates to the Secretary of Veterans Affairs that the veteran has not previously obtained a loan guaranteed, insured, or made under this chapter, as the case may be.  
(d)Eligible serviceIn this subsection, the term eligible service means active duty service performed after September 11, 2001, outside the United States or its territories or possessions as part of a contingency operation (including a humanitarian operation, peacekeeping operation, or similar operation) or combat operation for a period of at least 6 consecutive months (or for a lesser period of time in the case of such an individual who is discharged or released from active duty for a service-connected disability). . 
(2)The table of sections at the beginning of chapter 37 of such title is amended by inserting after the item relating to section 3708 the following new item: 
 
 
3709. Provision of downpayment toward home purchase for veterans performing eligible service. 
(b)Benefit excluded from gross income 
(1)In generalSubsection (b) of section 134 of the Internal Revenue Code of 1986 (relating to qualified military benefit) is amended by adding at the end the following new paragraph: 
 
(6)Veterans housing benefits 
(A)In generalThe term qualified military benefit includes payments made under section 3709 of title 38, United States Code (relating to provision of downpayment toward home purchase for veterans performing eligible service), as in effect on the date of the enactment of this paragraph. 
(B)Denial of double benefitNotwithstanding any other provision of this subtitle, no increase in the basis or adjusted basis of any property shall result from any amount excluded under this section by reason of subparagraph (A).. 
(2)Effective dateThe amendment made by this subsection shall apply to payments made after the date of the enactment of this Act, in taxable years ending after such date.  
IIImprovement in Health Benefits 
201.Extension of transitional health care for certain uninsured veteransSection 1145 of title 10, United States Code, is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(2)by inserting after subsection (b) the following new subsection:  
 
(c)Special rule for certain uninsured veterans 
(1)Transitional health care shall be available under subsection (a) for any period during the five-year period beginning on the date on which the veteran is separated from active duty during which the veteran demonstrates to the Secretary of Defense that the veteran is not covered under any group health plan provided by an employer or spouse’s employer. 
(2)In this subsection, the term eligible veteran means a person— 
(A)who served in the active military, naval, or air service (as defined in section 101 of title 38); 
(B)who, after September 11, 2001, is deployed outside the United States or its territories or possessions as part of a contingency operation (including a humanitarian operation, peacekeeping operation, or similar operation) or combat operation for a period of at least 6 consecutive months (or for a lesser period of time in the case of such an individual who is discharged or released from active duty for a service-connected disability); and 
(C)who was discharged or released from such service under conditions other than dishonorable. . 
202.Clarification of predeployment and postdeployment medical examsSubsection (b) of section 1074f of title 10, United States Code, is amended to read as follows:  
 
(b)Elements of system 
(1)The system described in subsection (a) shall include the use of predeployment medical examinations and postdeployment medical examinations, in accordance with this subsection, to accurately record the medical condition of members before their deployment and any changes in their medical condition during the course of their deployment. 
(2)Predeployment medical examinationsA predeployment medical examination shall consist of a self-administered survey followed by a clinical examination conducted by medical personnel of the Department of Defense. The survey and clinical examination shall include— 
(A)the collection of clinical data (such as vital signs and the drawing of blood samples); 
(B)the collection of information (including information on immunizations) on current and past physical or mental health conditions that might affect the ability of the member to perform duties; 
(C)an assessment of mental health; 
(D)screening for diseases that are prevalent in members of the armed forces; and 
(E)referral to appropriate medical care for any conditions needing further treatment. 
(3)Postdeployment medical examinationsA postdeployment medical examination shall consist of a self-administered survey followed by a clinical examination conducted by medical personnel of the Department of Defense. The survey and clinical examination— 
(A)shall include self-reported information about any relevant exposures during the period of deployment, including witnessing or participating in combat and screening for post-traumatic stress disorder; and 
(B)shall be conducted when the member is redeployed or otherwise leaves an area in which the system is in operation (or as soon as possible thereafter)..   
 
